Citation Nr: 1309414	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-47 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental disability, to include extraction of right side upper and lower teeth, for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via videoconference; a transcript of that hearing is associated with the paperless, electronic (Virtual VA) claims file.  During the hearing, the Veteran submitted private dental records along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record.  In the statement of the case appellant was directed to contact the medical center to claim eligibility for VA treatment.  If he desires a determination on such eligibility, he should file such claim.  That matter is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran received dental treatment in service, including a filling on tooth #31 and an extraction of tooth #18.

2.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

3.  The competent evidence indicates that the Veteran does not have a dental disability other than tooth loss for which service connection for compensation can be granted.

CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, in an October 2008 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a dental disability for compensation purposes, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  This claim was most recently adjudicated in an October 2009 statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private dental records, and hearing testimony.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as there is no indication that the Veteran incurred any trauma or disease during service requiring tooth extraction or that he has any other dental disability for which compensation may be awarded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  

Merits of the Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.381, 17.161 (2012).

The Board has reviewed all of the evidence in the Veteran's claims file and his electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has dental disorder as a result of his military service.  Specifically, he contends that he had two teeth (one upper and one lower) extracted from the right side of his mouth while stationed at Fort Carson and that post-service he required a bridge to ensure the teeth surrounding the extraction sites did not collapse inward.  At his hearing, the Veteran testified he did not experience any trauma or damage to his teeth during service.  Rather, it was his understanding that these teeth were removed due to decay.  He noted that he was later told that there was no need to remove the teeth and that restoration should have been performed.  

Service treatment records indicate that the Veteran did not have any missing teeth when he first entered service.  This is shown on an initial dental examination report dated in March 1964.  Such report also demonstrates that the Veteran had a number of fillings upon entry into service, including of teeth #2-5, 12-15, 18-20, and 29-31.  An October 1964 treatment entry denotes that the Veteran's filling at tooth #18 was deemed defective due to incomplete caries removal.  X-rays were completed in March 1965 and, in April 1965, tooth #18 was extracted.  The only other dental treatment noted in the service treatment records was a filling performed on tooth #31 in May 1965.  The Veteran's separation examination report shows only tooth #18 as missing.  Moderate gingivitis was noted on a dental examination in April 1966.  

Post-service dental records (dated since 1995) continue to show tooth #18 as missing.  These records indicate additional caries and missing teeth, as well as bridges replacing missing teeth #3 and #31 on the right side of the mouth.  

While the Board acknowledges the Veteran's assertions that he had two teeth extracted from the right side of his mouth during service, the evidence of record indicates that his only in-service extraction was on the left side, namely, of tooth #18.  Regardless, however, of whether teeth #3 and #31 were removed during or after service, the evidence of record fails to show that any of loss of the Veteran's teeth (including #3, 18, and 31) was due to bone loss of the maxilla or mandible caused by trauma or disease (such as osteomyelitis).  As noted above, the Veteran himself expressly denied any dental trauma or disease process during service.  To the extent that service treatment records show gingivitis, the Board notes that periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  Thus, service connection for compensation purposes may not be established on the basis that any tooth loss was due to gingivitis.  

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability (for VA compensation purposes).  Accordingly, this appeal must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a dental disability, to include extraction of right side upper and lower teeth, for compensation purposes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


